 



Exhibit 10.26

OpenTV
2001 Nonstatutory Stock Option Plan

FORM OF NONSTATUTORY STOCK OPTION AGREEMENT

     OpenTV Corp., a British Virgin Islands international business company (the
“Company”), hereby grants an Option to purchase certain Class A Ordinary Shares
of the Company (the “Shares”) to the Optionee named below. The terms and
conditions of the Option are set forth in this cover sheet, in the attachment
and in the Company’s 2001 Nonstatutory Stock Option Plan (the “Plan”).

Date of Option Grant: __________________

Name of Optionee: _________________________________________________

Optionee’s Social Security Number: ___-__-_____

Number of Shares Covered by Option: ______________

Exercise Price per Share: $_____.___

Vesting Start Date: _____________

Vesting Schedule:

     Subject to all the terms of the attached Agreement, your right to purchase
Shares under this Option vests as to one-fourth (1/4) of the total number of
Shares covered by this Option, as shown above, on the one-year anniversary of
the Vesting Start Date. Thereafter, the number of Shares which you may purchase
under this Option shall vest at the rate of one-forty-eighth (1/48) of the total
number of Shares covered by this Option per month on the ___day of each of the
thirty-six (36) months following the one-year anniversary of the Vesting Start
Date. The resulting aggregate number of vested Shares will be rounded to the
nearest whole number. No additional Shares will vest after your Service has
terminated for any reason, except in the case of death, as discussed below.

     By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
enclosed.

Optionee:     ______________________________________________________
                                                                           (Signature)

Company:     ______________________________________________________
                                                                           (Signature)

Title:     __________________________________________________________




--------------------------------------------------------------------------------



 



Attachment

OpenTV
2001 Nonstatutory Stock Option Plan

NONSTATUTORY STOCK OPTION AGREEMENT

     
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan.

 
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.  
Nonstatutory Stock Option
  This Option is not intended to be an Incentive Stock Option under section 422
of the Internal Revenue Code and will be interpreted accordingly.  
Vesting
  This Option is only exercisable before it expires and then only with respect
to the vested portion of the Option. This Option will vest according to the
Vesting Schedule on the attached cover sheet.  
Term
  Your Option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Option Grant,
as shown on the cover sheet. Your Option will expire earlier if your Service
terminates, as described below.  
Regular Termination
  If your Service terminates for any reason, other than death or Disability then
your Option will expire at the close of business at Company headquarters on the
90th day after your termination date.  
Death
  If your Service terminates because of your death, then your Option will expire
at the close of business at Company headquarters on the date twelve (12) months
after the date of death. During that twelve (12) month period, your estate or
heirs may exercise the vested portion of your Option.  
Disability
  If your Service terminates because of your Disability, then your Option will
expire at the close of business at Company headquarters on the date twelve
(12) months after your termination date.  
Leaves of Absence
  For purposes of this Option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active work.

The Company determines which leaves count for this purpose, and when your
Service terminates for all purposes under the Plan.  
Notice of Exercise
  When you wish to exercise this Option, you must notify the Company by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify how many Shares you wish to purchase. Your notice must also
specify how your Shares should be registered (in your name only or in your and
your spouse’s names as community property or as joint

 



--------------------------------------------------------------------------------



 



       

  tenants with right of survivorship). The notice will be effective when it is
received by the Company.  

  If someone else wants to exercise this Option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.  
Form of Payment
  When you submit your notice of exercise, you must include payment of the
Exercise Price for the Shares you are purchasing. Payment may be made in one (or
a combination) of the following forms:  

  • Cash, your personal check, a cashier’s check or a money order.  

  • To the extent a public market for the Shares exists as determined by the
Company, by delivery (on a form prescribed by the Company) of an irrevocable
direction to a securities broker to sell Shares and to deliver all or part of
the sale proceeds to the Company in payment of the aggregate exercise price.  
Withholding Taxes
  You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise or sale of Shares acquired under this Option.  
Restrictions on Exercise and Resale
  By signing this Agreement, you agree not to exercise this Option or sell any
Shares acquired under this Option at a time when applicable laws, regulations or
Company or underwriter trading policies prohibit exercise, sale or issuance of
Shares. The Company will not permit you to exercise this Option if the issuance
of Shares at that time would violate any law or regulation. The Company shall
have the right to designate one or more periods of time, each of which shall not
exceed one hundred eighty (180) days in length, during which this Option shall
not be exercisable if the Company determines (in its sole discretion) that such
limitation on exercise could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act or any state securities
laws with respect to any issuance of securities by the Company, facilitate the
registration or qualification of any securities by the Company under the
Securities Act or any state securities laws, or facilitate the perfection of any
exemption from the registration or qualification requirements of the Securities
Act or any applicable state securities laws for the issuance or transfer of any
securities. Such limitation on exercise shall not alter the vesting schedule set
forth in this Agreement other than to limit the periods during which this Option
shall be exercisable.           If the sale of Shares under the Plan is not
registered under the Securities Act, but an exemption is available which
requires an investment or other representation, you shall represent and agree at
the time of exercise that the Shares being acquired upon exercise of this Option
are being acquired for investment, and not with a view to the sale or
distribution thereof, and shall make such other representations as are deemed
necessary or appropriate by the Company and its counsel.  
Transfer of Option
  Prior to your death, only you may exercise this Option. You cannot transfer or
assign this Option. For instance, you may not sell this Option or use it as
security for a loan. If you attempt to do any of these things, this Option will
immediately become invalid. You may, however, dispose of this Option in your
will. Regardless of any marital property settlement agreement, the

 



--------------------------------------------------------------------------------



 



     

  Company is not obligated to honor a notice of exercise from your spouse, nor
is the Company obligated to recognize your spouse’s interest in your Option in
any other way.  
Retention Rights
  Your Option or this Agreement does not give you the right to be retained by
the Company (or any Parent or any Subsidiaries or Affiliates) in any capacity.
The Company (or any Parent and any Subsidiaries or Affiliates) reserves the
right to terminate your Service at any time and for any reason.  
Shareholder
  You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your Option’s Shares has been issued. No adjustments are
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued, except as described in the Plan.  
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Shares covered by this Option and the exercise
price per Share may be adjusted (and rounded down to the nearest whole number)
pursuant to the Plan. Your Option shall be subject to the terms of the agreement
of merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.  
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
California.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.